Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael C. Butts appeals the district court’s order granting Defendant’s motion for summary judgment on his race and age discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2010), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp.2010), and denying his Fed.R.Civ.P. 56(f) motion for discovery. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Butts v. Donley, No. 8:08-cv-01963-AW, 2009 WL 2778273 (D.Md. Aug. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.